DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/164,523 was filed on 2/1/2021.
Claims 1-20 are subject to examination.
An IDS filed on 4/26/2021 has been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7,  10, 11, 12, 13, 14, 15, 16, 17, 20, 21 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 7, 1, 4, 5, 10, 11, 11, 11, 7, 11, 14, 14, 16, 19 respectively of U.S. Patent # 10,911,513 (hereinafter ‘513 patent) in view of Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of Lee et al. U.S. Patent Publication # 2017/0223084 (hereinafter Lee)
The instant application and ‘513 patent contains similar subject matter as follows: “selecting an encoded chunk associated with the first media title based on a current network throughput, according to an upper bound for visual quality that is computed based on buffer trellis storing encoding options associated with a second media title”.
‘513 Patent does not teach video rate selection algorithm and requesting the encoded chunk from a server machine for playback.  
Lasher teaches selecting, via a video rate selection algorithm (i.e. encoding standards and parameters), an encoded chunk associated with the first media title (i.e. video stream) based on a current network throughput (i.e. selecting data rate based on 3G, 4G, LTE or Wi-Fi connection) (column 7 lines 18-54) , wherein the video rate selection algorithm is configured according to an upper bound for visual 
‘513 Patent and Lasher does not explicitly teach requesting the encoded chunk from a server machine for playback.
	Lee teaches requesting the encoded chunk from a server machine for playback (Paragraph 121-122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’s teaching in Lasher and ‘513 Patent’s teaching to come up with requesting the encoded chunk from a server for playback.  The motivation for doing so would be playback the content without any buffering or delay therefore when the bitrate of the current bandwidth is higher than the bitrate of the received content, requesting the encoded content from the server for the playback.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of Lee et al. U.S. Patent Publication # 2017/0223084 (hereinafter Lee)

selecting, via a video rate selection algorithm (i.e. encoding standards and parameters), an encoded chunk associated with the first media title (i.e. video stream) based on a current network throughput (i.e. selecting data rate based on 3G, 4G, LTE or Wi-Fi connection) (column 7 lines 18-54) , wherein the video rate selection algorithm is configured according to an upper bound for visual quality (i.e. higher quality for higher data rate) that is computed based on a buffer trellis storing encoding options associated with a second media title (i.e. based on the memory buffer) (column 6 lines 12-34)(column 7 lines 40-67)(column 8 lines 1-14); and 
Lasher does not explicitly teach requesting the encoded chunk from a server machine for playback.
	Lee teaches requesting the encoded chunk from a server machine for playback (Paragraph 121-122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’s teaching in Lasher’s teaching to come up with requesting the encoded chunk from a server for playback.  The motivation for doing so would be playback the content without any buffering or delay therefore when the bitrate of the current bandwidth is higher than the bitrate of the received content, requesting the encoded content from the server for the playback.  
	With respect to claim 2, Lasher and Lee teaches the computer-implemented method of claim 1, but Lasher further teaches wherein a first encoding option stored in the buffer trellis is associated with a first chunk of the second media title and a first buffered duration range (column 8 lines 38-43, lines 60-67)(column 9 lines 1-3)
	With respect to claim 3, Lasher and Lee teaches the computer-implemented method of claim 2, but Lasher further teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option that is also associated with first chunk of the second media title and the first 
	With respect to claim 5, Lasher and Lee teaches the computer-implemented method of claim 1, but Lasher further teaches wherein a first encoding option is associated with a first encoded chunk derived from a first chunk of the second media title and is stored in the buffer trellis based on a first buffered duration associated with the first encoded chunk (column 8 lines 38-43, lines 60-67)(column 9 lines 1-3)
	With respect to claim 6, Lasher and Lee teaches the computer-implemented method of claim 5, but Lee further teaches wherein the first buffered duration is computed based on a time required to download the first encoded chunk (Paragraph 54, 132-133), a playback duration associated with the first chunk (Paragraph 132-133), and a previous buffered duration associated with a second encoding option stored in the buffer trellis (Paragraph 128-129)
	With respect to claim 7, Lasher and Lee teaches the computer-implemented method of claim 5, but Lee further teaches wherein a time required to download the first encoded chunk is computed based on a network throughput trace associated with the second media title (Paragraph 132-133)
	With respect to claim 8, Lasher and Lee teaches the computer-implemented method of claim 1, but Lasher further teaches wherein the upper bound for visual quality is determined based on a subset of the encoding options that are stored in the buffer trellis and are associated with a final chunk of the second media title (column 6 lines 12-34)(column 7 lines 40-67)(column 8 lines 1-14)
	With respect to claims 11-13, 15-18 respectively, teaches same limitations as claims 1-3, 5-8 respectively, therefore rejected under same basis.
	With respect to claim 21, it teaches same limitation as claim 1, therefore rejected under same basis.
Claims 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of Lee et al. U.S. Patent Publication # 2017/0223084 
With respect to claim 4, Lasher and Lee teaches the computer-implemented method of claim 2, but Lasher further teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option upon comparing a first cumulative quality score associated with the first encoding option and a second cumulative quality score associated with the second encoding option.
Carmel teaches wherein the first encoding option is stored in the buffer trellis instead of a second encoding option upon comparing a first cumulative quality score associated with the first encoding option and a second cumulative quality score associated with the second encoding option (Paragraph 27, 117-118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Carmel’s teaching in Lasher and Lee’s teaching to come up with comparing quality score associated with first encoding option and second encoding option.  The motivation for doing so would be to compute overall quality score and to provide a target bit rate at constant perceptual quality (Paragraph 118).
	With respect to claim 9, Lasher and Lee teaches the computer-implemented method of claim 1, but fails to further teaches wherein the upper bound for visual quality is determined by comparing a plurality of cumulative quality scores associated with a subset of encoding options that are stored in the buffer trellis to determine a highest cumulative quality score.  Carmel teaches wherein the upper bound for visual quality is determined by comparing a plurality of cumulative quality scores associated with a subset of encoding options that are stored in the buffer trellis to determine a highest cumulative quality score (Paragraph 27, 117-118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Carmel’s teaching in Lasher and Lee’s teaching to come up with comparing plurality of cumulative quality score associated with encoding option to 
	With respect to claims 14, 19 respectively, it teaches same limitation as claims 4, 9 respectively, therefore rejected under same basis.
Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasher et al. U.S. Patent # 10,097,609 (hereinafter Lasher ) in view of Lee et al. U.S. Patent Publication # 2017/0223084 (hereinafter Lee) further in view of De Cock et al. U.S. Patent Publication # 2018/0109799 (hereinafter De Cock)
	With respect to claim 10, Lasher and Lee teaches the computer-implemented method of claim 1, but fails to further teaches wherein the upper bound for visual quality comprises a time-weighted video multimethod assessment fusion ("VMAF") score, a time-weighted harmonic VMAF score, or a worst-case VMAF score.
	De Cock teaches wherein the upper bound for visual quality comprises a time-weighted video multimethod assessment fusion ("VMAF") score, a time-weighted harmonic VMAF score, or a worst-case VMAF score (Paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement De Cock’s teaching in Lasher and Lee’s teaching to come up with having upper bound for visual quality comprising VMAF score.  The motivation for doing so would be so constant-slope bit rate allocator, complexity analyzer may be configured based on any number and any type of visual quality metrics irrespective of the capabilities of the parallel chunk encoder.  
	With respect to claim 20, it teaches same limitation as claim 10, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	B).  Co et al. U.S. Patent # 9,654,528 which teaches media server including one or more media files encoded at multiple bitrates and streaming buffer may be used when there is difference between the rate at which the chunks of media data are received and the rate at which it can be processed.
	C).  Reznik et al. U.S. Patent Publication # 2018/0160161 which teaches visual quality metrics such as VMAF depending on desired functionality. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453